Citation Nr: 0522588	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  05-08 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
Benefits under Chapter 35.



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1938 to 
January 1941, and from December 1941 to January 1946.  The 
veteran died in November 2003.  The appellant is the 
veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

Pursuant to a July 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2004).


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in November 2003.  The immediate cause of death was 
shock/respiratory failure due to liver failure/hepatorenal 
syndrome due to cirrhosis hepatitis C.  

2.  At the time of the veteran's death, service connection 
was in effect for posttraumatic stress disorder, evaluated as 
50 percent disabling; and residuals, shell wound, left wrist 
and forearm, evaluated as 20 percent disabling.  The combined 
total rating was 60 percent.

3.  Liver failure/hepatorenal syndrome and cirrhosis 
hepatitis C were first demonstrated many years after service 
and there is no competent evidence linking them to a disease 
or injury in service. 

4.  A disability of service origin did not cause or 
contribute to the cause of the veteran's death.

5.  At the time of his death, the veteran did not have a 
service-connected disability that was rated permanently and 
totally disabling.


CONCLUSIONS OF LAW

1.  Liver failure/hepatorenal syndrome and cirrhosis 
hepatitis C were not incurred in or aggravated by service and 
cirrhosis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Liver failure/hepatorenal syndrome and cirrhosis 
hepatitis C were not proximately due to or the result of 
service-connected disabilities.  38 C.F.R. § 3.310 (2004).

3.  A service-connected disability did not cause or 
contribute to the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

4.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3501, 3510 
(West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence that VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Under 38 C.F.R. § 3.159(b), 
the notification must include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  

In this case, the RO provided the pre-adjudicatory VCAA 
notice by letter, dated in June 2004.  The notice included 
the type of evidence needed to substantiate the claim of 
service connection for the cause of death, namely: evidence 
of a relationship between the cause of death and an injury, 
disease or event in service, including evidence of a 
relationship between an in-service injury and the cause of 
death; or evidence showing that the disability causing death 
was incurred in or aggravated by service.  The appellant was 
informed that VA would obtain service records, VA records and 
records from other Federal agencies, and that she could 
submit private medical records or authorization VA to obtain 
the records on her behalf.  She was given 60 days to respond.  
In the statement of the case, dated in March 2005, the RO 
cited 38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in her possession that pertained to a 
claim.

As for the timing of the § 3.159 notice that followed the 
initial adjudication, the timing did not prejudice the case 
because after the notice the appellant had a meaningful 
opportunity to participate effectively in the processing of 
her claim as she had the opportunity to submit additional 
argument and evidence.  

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence), and of Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), invalidating a regulatory provision, implementing 
the VCAA, that required a response to VCAA, as here, in less 
than the statutory one-year period.

For these reasons, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no additional evidence to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with. 

Factual Background

The official death certificate shows that the veteran died in 
November 2003.  The immediate cause of death was 
shock/respiratory failure due to liver failure/hepatorenal 
syndrome due to cirrhosis hepatitis C.  An autopsy was not 
performed.

At the time of the veteran's death, service connection was in 
effect for posttraumatic stress disorder, evaluated as 50 
percent disabling; and residuals, shell wound, left wrist and 
forearm, evaluated as 20 percent disabling.  The combined 
total rating was 60 percent.

The service medical records do not show any treatment or 
diagnosis of  shock/respiratory failure, liver 
failure/hepatorenal syndrome, or cirrhosis hepatitis C.  The 
service administrative records reflect that the veteran was 
awarded a Purple Heart.

The November 2003 VA hospital discharge summary indicates 
that the veteran was admitted to the hospital after 
presenting to the gastrointestinal (GI) clinic for an 
appointment.  At that time, the veteran presented with 
altered mental status and hypotension with complaints of 
decreasing urine output.  History of present illness noted 
that the veteran had one month of fatigue and swelling in his 
abdomen and extremities.  He was admitted to Fayetteville 
VAMC two weeks prior where he underwent paracentesis (results 
unknown) and was discharged on diuretics and with a GI 
follow-up appointment.  The veteran was sent to the emergency 
department from the GI clinic.  The veteran had generalized 
weakness since being discharged from Fayetteville.  He took 
the diuretics for a week but stopped taking them.  His 
appetite was poor and he was frequently nauseated.  On one 
occasion he had blood-tinged vomitus.  His wife reported that 
he had been consuming only rare sips of water and a few bites 
of food for the last two weeks.  His peripheral edema had 
decreased somewhat.  He had fallen a couple of times within 
the past two weeks due to weakness, and hit his head at least 
once.  The assessment was 82-year old man with hypotension 
and respiratory compromise of subacute onset.  Despite his 
significant peripheral edema, he seemed very dehydrated, 
which was consistent with the given history of poor intake by 
mouth for the last few weeks.  He was in acute renal failure.  
His liver was cirrhotic appearing on ultrasound, with a 
history of hepatitis C.  Congestive heart failure was noted 
as a possibility.  He had a history of falling.  It was noted 
that the veteran had a history of hepatitis C from blood 
transfusions and had apparent hepatorenal syndrome.  The 
veteran was intubated after becoming apneic and increasingly 
hypotensive.  The veteran's family was aware that ventilatory 
support was against the veteran's wishes, and the family 
agreed to not resuscitate the veteran.  He was extubated, and 
was unable to maintain adequate oxygen and was pronounced 
dead.  

A VA resident note from November 2003 indicates that the 
veteran had respiratory and renal failure.  Earlier in the 
week he experienced cardiac arrest.  He was thought to have 
hepatic cirrhosis and be in hepatorenal syndrome.  He had 
anasarca.  He failed all ventilator weaning trials.  The 
family agreed that the veteran would not have wanted to be on 
the ventilator.  Considering his end stage liver disease and 
worsening clinical conditions, the family thought it was best 
to discontinue mechanical ventilation.  The veteran seemed to 
be very unhappy with the endotracheal tube, and attempted to 
pull it out on at least one occasions.  The veteran was 
extubated and placed on supplemental oxygen, and was unable 
to sustain a strong respiratory effort.  

In a statement received by the RO in November 2004, the 
appellant stated that the veteran was a Marine in World War 
II, and fought at Iwo Jima, Saipan, Roi Namur, and Tinian.  
She stated that he was wounded, shot through the left wrist, 
and the impact also caused internal problems.  She stated 
that he never was the same physically after the war.  

In a statement received by the RO in March 2005, the 
appellant stated that the veteran was never "right" after 
the war.  He couldn't eat properly, and couldn't use his left 
arm.  She stated that "the same thing that wounded his arm 
affected his insides with the explosion."

General Principles of Service Connection for the Cause of 
Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a). 

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 
38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be presumed for some disorders, 
including cirrhosis of the liver, is shown to a compensable 
degree within 1 year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Analysis

According to the death certificate, the primary cause of the 
veteran's death in November 2003 was shock/respiratory 
failure due to liver failure/hepatorenal syndrome due to 
cirrhosis hepatitis C.  As liver failure/hepatorenal syndrome 
and cirrhosis hepatitis C were not adjudicated 
service-connected disabilities during the veteran's lifetime, 
the first question to resolve is whether liver 
failure/hepatorenal syndrome or cirrhosis hepatitis C were 
related to service.  In this case, the service medical 
records contain no documentation of liver disease or 
hepatitis C.  After service, liver failure was first 
documented in 2004.  As liver failure and cirrhosis hepatitis 
C were shown decades after service, there is no factual basis 
to relate the fatal conditions to the veteran's military 
service. 

As a nonservice-connected disability was the principal cause 
of the veteran's death, the remaining question is whether the 
service-connected posttraumatic stress disorder and 
residuals, shell wound, left wrist and forearm, contributed 
substantially or materially to the cause of the veteran's 
death. 

The appellant argues that there is a causal relationship 
between the service-connected residuals of the shell wound to 
the left wrist and forearm and the veteran's death.  She has 
stated that the veteran couldn't eat properly and couldn't 
use his left arm after service, and the "same thing that 
wounded his arm affected his insides with the explosion."   
Although the appellant contends that the veteran's death was 
caused or contributed to by the service connected residuals 
of a shell wound, there is no indication, and she does not 
contend, that she has medical expertise that would qualify 
her to render a competent opinion on questions of medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a).

There is, however, no competent evidence relating the 
veteran's service-connected disabilities of residuals of 
shell wound or posttraumatic stress disorder, to the 
conditions that caused or contributed to his death.

As such, the evidence is against a finding that the 
shock/respiratory failure due to liver failure/hepatorenal 
syndrome due to cirrhosis hepatitis C was causally related to 
the veteran's service.  Because there is no competent 
evidence linking the cause of death to a service connected 
disease or disability, the preponderance of the evidence is 
against the claim. 

As the Board can rely only on independent medical evidence to 
support its findings, the preponderance of the evidence is 
against the claim that a disability of service origin caused 
or contributed the cause of the veteran's death.  38 U.S.C.A. 
§ 5107(b). 

Chapter 35 Benefits

Under 38 U.S.C.A. §§ 3500, 3501(a)(1), Chapter 35 educational 
benefits are payable when the veteran had a permanent total 
service-connected disability at the time he died or he died 
of a service-connected disability. 

As the veteran's death was not caused by a service-connected 
disability and as the veteran did not have a permanent total 
service-connected disability at the time of his death, 
eligibility for Chapter 35 benefits has not been established. 

ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependents' Educational Assistance Benefits under Chapter 35 
is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


